DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “includes a channel substantially perpendicular to a long axis of the third segment that is configured to engage a surgical implant” renders the claim vague and indefinite because the recitation is run on and the interaction between the third segment and the implant is not clearly recited.  It is suggested that Applicant use alternate language for e.g. the third segment is configured to engage a surgical implant by means of a hook with a channel that is oriented substantially perpendicular to a longitudinal axis of the third segment. 
In claim 20, the recitation “long axis of the first segment at the point at which the first striking surface is positioned” and the recitation “at the point at which the second striking surface is positioned” renders the claim vague and indefinite because it is unclear what specific relationship is being claimed by “at the point.” There are an infinite number of points and it is unclear which point is being referred to with respect to the first segment and the third segment.  It is suggested that alternate language be used. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 9089440).
Mueller discloses a device including: an elongated member having a first end and a second end, the elongated member comprising substantially straight, rod-like first, second, and third segments each having first and second ends, the first and second segments being connected by a first curved segment at their second and first ends, respectively, and the second and third segments being connected by a second curved segment at their second and first ends, respectively, and the first ends of each of the segments are proximal to the first end of the elongated member relative to the second ends of the segments and a first striking surface positioned on the first segment (Figs. 4a-4b, col. 5, lines 62-67 and col. 6, lines 1-45.  Also, see marked up Fig. 4a on the following page). 
Mueller also discloses a second striking surface (any portion of the outer surface of the third segment coplanar with an outer surface of the second curved segment is interpreted to be a striking surface) positioned on the third segment extending away from the elongated member and a hook positioned at the second end of the third segment, wherein the hook includes a channel substantially perpendicular to a long axis of the third segment that is configured to engage a surgical implant.
Regarding claim 2, the hook is the fixed jaw that extends from a second end of the third segment (marked up Fig. 4a) wherein the hook is open and defines a channel that extends perpendicular to a long axis of the third segment. 
Regarding claim 4, a length of the second striking surface as measured from a first end to a second end of the second striking surface along a long axis of the second 


    PNG
    media_image1.png
    1000
    879
    media_image1.png
    Greyscale





Regarding claim 13, the hook is adjustable by means of jaws 41 (Fig. 4a). 
Regarding claim 18, the first striking surface is positioned at the first end of the elongated member (see marked up Fig. 4a on the previous page). 
Regarding claims 19 and 20, the outer surface of the section of the third segment (interpreted to mean the second striking surface) where it connects to the hook extends in a direction perpendicular to the longitudinal axis of the third segment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 9089440) in view of Kmiec (US 20050240197 A1). 
As shown in marked up Fig. 4a on the previous page, an angle between the long axis of the first segment and the long axis of the third segment is acute and an angle between the long axis of the third segment and the long axis of the second segment is acute. 
It is well known to vary the length and shape (angulation) of a shaft of an implant extraction tool, as evidenced by Kmiec (see para [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art to have varied the shaft angle and length, as taught by Kmiec, for proper leverage of the tool for hammering etc. 

In the alternate, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 9089440) in view of Wright et al. (US 20080097455 A1).  

It is well known to provide a surgical force-dissipating device with a length in a range of five to nine inches for ease of handling by a surgeon, as evidenced by Wright et al. 
Therefore, it would have been obvious to one of ordinary skill in the art to have adjusted the length of the Mueller device in a range of about five to nine inches (i.e. 12.7 cm to 22.8 cm) or about 15 cm to about 25 cm for proper leverage of the tool for hammering etc. 

Allowable Subject Matter
Claims 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 13, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775